ITEMID: 001-61271
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2003
DOCNAME: CASE OF EUGENIA MICHAELIDOU DEVELOPMENTS LTD AND MICHAEL TYMVIOS v. TURKEY
IMPORTANCE: 3
CONCLUSION: Preliminary objections dismissed (ratione temporis, ratione loci, victim, non-exhaustion of domestic remedies);Violation of P1-1;Not necessary to examine Art. 14;Not necessary to examine Art. 8;Just satisfaction reserved;Costs and expenses award - Convention proceedings
JUDGES: Georg Ress
TEXT: 10. The first applicant is a private company incorporated under Cypriot law and registered in Nicosia on 3 July 1986. It has one director and two shareholders. The second applicant is a Cypriot national of Greek-Cypriot origin, born in 1948 and living in Nicosia. He is the director of the first applicant and also its principal shareholder. The second shareholder of the company is the second applicant's wife. From the date of the incorporation of the first applicant until 28 November 1986, the second applicant owned 1,960 shares and his wife 40 shares. However, since 29 November 1986 the applicant has been the owner of 1,999 shares and his wife the owner of one share.
11. In April 1988 the first applicant became the co-owner of a substantial amount of property by way of gift. The property is situated in the village of Tymvou, in the northern district of Nicosia, located in the “Turkish Republic of Northern Cyprus” (“TRNC”). It consists of 51 plots of land with registration numbers A174, A194, A195, B245, B121, B238, B321, E262, E266, E268, E279, E291, E292, F221, F222, F301, F308, F314, F318, G102, G162, G193, G246, G288, G298, G299, G407, G411, G414, G415, G418, H17, H18, H26, H76, H87, H90, H98, H109, H112, H117, H130, H136, H144, H179, J12, J13, J32, J38, J46 and J55.
12. The first applicant owned the property in equal shares with another company also registered in Nicosia. However, on 3 April 1996 the first applicant and the other co-owner transferred their shares in the above property by way of gift to the second applicant. As from 3 April 1996 the second applicant became the exclusive owner of that property.
13. The applicants state that they are prevented by the Turkish armed forces from having access to their property and using and enjoying possession of it.
14. On 30 June 2003 the “Parliament of the Turkish Republic of Northern Cyprus” enacted the “Law on Compensation for Immovable Properties Located within the Boundaries of the Turkish Republic of Northern Cyprus”, which entered into force on the same day.
